UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6351


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WAYMON BRUCE JOYNER, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:98-cr-00118-RBS-1)


Submitted:   April 17, 2013                 Decided:   April 29, 2013


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Waymon Bruce Joyner, III, Appellant Pro Se.      Stephen Westley
Haynie, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Waymon Bruce Joyner, III, seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.      The    order   is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)        (2006).            A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies       this     standard       by     demonstrating         that

reasonable       jurists     would    find    that    the       district       court’s

assessment       of   the    constitutional        claims       is    debatable     or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both   that    the    dispositive        procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Joyner has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense     with     oral   argument     because     the       facts    and    legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3